DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peled (US 20200244780 A1).
Regarding Claim 1, 11

Peled teaches:

A method performed by a network node for identifying flows the method comprising: receiving, by the network node, a packet (¶25 a network interface 102 via which the packet was received); 

determining, by the network node, whether data contained in the packet matches all segments of a multi-segment flow specification (spec) (¶70 partition the bit string into a plurality of segments (multi-segment), ¶25 the packet 
classifier 108 is configured to determine to which packet flow a packet belongs (matching all segments of a multi-segment flow spec), packet flow corresponds to packets sharing certain shared characteristics (multi-segment flow specification), a particular packet flow may be defined as packets with headers having a particular source address and a particular destination address, packet classifier 108 is configured to assign respective flow IDs to at least some packets, where the flow IDs indicate the respective flows to which packets belong); and 

processing, by the network node, the packet according to an action specified in the multi-segment flow spec when the data contained in the packet matches all segments of the multi-segment flow spec (¶25 packet flow corresponds to packets sharing certain shared characteristics, packet flow may be defined as packets with headers having particular common information such as one or more of i) a particular source address, ii) a particular destination address, iii) a particular virtual local area network (VLAN) identifier (ID), iv) a particular priority, v) a particular packet type (multi-segment flow specification) fig. 9, ¶24 the packet processor 104 (including the packet classifier 108) is configured to receive and process packets received via ingress network interfaces 102, to determine respective egress network interfaces 102 via which the packets are to be transmitted, and to cause the packets to be transmitted (action specified in the multi-segment flow spec) via the determined egress network interfaces 102). 

Regarding Claim 3, 13

Peled teaches:
The method of claim 1, wherein determining whether data contained in the packet matches all segments of the multi-segment flow spec comprises: retrieving, by the network node, a first segment type identifier for a first segment of the multi-segment flow spec (¶70 partition the bit string into a plurality of segments (multi-segment), ¶25 packet flow may be defined as packets with headers having particular common information, a particular packet type ¶26 the packet classifier 108 is configured to additionally determine a type of a packet, for example by analyzing an initial portion of a packet header (segment type identifier in the header of packet is retrieved, by the network node) of the packet, packet classifier 108 (or the other unit) determines a packet type of a packet based on one or more of a destination of the packet (a first segment type identifier), a flow to which the packet belongs, an EtherType of the packet (second segment type identifier), whether the packet is a virtual local area network (VLAN) tagged packet); 

determining, by the network node, whether the segment interpreted under the first segment type identifier match a corresponding first portion of the packet (¶70 partition the bit string into a plurality of segments (multi-segment), ¶25 packet flow may be defined as packets with headers having particular common information, a particular packet type ¶26 the packet classifier 108 is configured to additionally determine a type of a packet, for example by analyzing an initial portion of a packet header (segment type identifier in the header of packet is retrieved, by the network node) of the packet, packet classifier 108 (segment interpreted under the first segment type identifier match a corresponding first portion of the packet) determines a packet type of a packet based on one or more of a destination of the packet (a first segment type identifier), a flow to which the packet belongs, an EtherType of the packet (second segment type identifier), whether the packet is a virtual local area network (VLAN) tagged packet); 

retrieving, by the network node, a second segment type identifier for a second segment of the multi-segment flow spec (¶70 partition the bit string into a plurality of segments (multi-segment), ¶25 packet flow may be defined as packets with headers having particular common information (used for matching) a particular packet type ¶26 the packet classifier 108 is configured to additionally determine a type of a packet, for example by analyzing an initial portion of a packet header (segment type identifier in the header of packet is retrieved, by the network node) of the packet, packet classifier 108 (segment interpreted under the first segment type identifier match a corresponding first portion of the packet) determines a packet type of a packet based on one or more of a destination of the packet (a first segment type identifier), a flow to which the packet belongs, an EtherType of the packet (second segment type identifier), whether the packet is a virtual local area network (VLAN) tagged packet); and 

determining, by the network node, whether the second segment interpreted under the second segment type identifier match a corresponding second portion of the packet(¶70 partition the bit string into a plurality of segments (multi-segment), ¶25 packet flow may be defined as packets with headers having particular common information (used for matching) a particular packet type ¶26 the packet classifier 108 is configured to additionally determine a type of a packet, for example by analyzing an initial portion of a packet header (segment type identifier in the header of packet is retrieved, by the network node) of the packet, packet classifier 108 (segment interpreted under the second segment type identifier match a corresponding second portion of the packet) determines a packet type of a packet based on one or more of a destination of the packet (a first segment type identifier), a flow to which the packet belongs, an EtherType of the packet (second segment type identifier), whether the packet is a virtual local area network (VLAN) tagged packet).

Regarding Claim 4, 14

Peled teaches:
The method of claim 1, wherein each segment in the multi-segment flow spec is associated with a segment type identifier (¶26 The packet classifier 108 (or the other unit) determines a packet type (each segment) of a packet based on one or more of packet type IDs (multi-segment flow spec)).

Regarding Claim 6, 16

Peled teaches:
The method of claim 4, wherein the segment type identifier for a segment in the multi- segment flow spec is specified within the segment of the multi-segment flow spec (¶25 packet flow corresponds to packets sharing certain shared characteristics, packet flow may be defined as packets with headers having particular common information (match a corresponding first portion of the packet, i.e. header of the packet is within the segment of the multi-segment flow) such as one or more of, packet type, ¶26 The packet classifier 108 (or the other unit) determines a packet type of a packet based on one or more of packet type IDs) .

Regarding Claim 7, 17

Peled teaches:
 The method of claim 4, wherein segment type identifiers for segments in the multi-segment flow spec are located at a beginning of the multi-segment flow spec (¶25 packet flow corresponds to packets sharing certain shared characteristics, packet flow may be defined as packets with headers having particular common information (first portion of the packet, i.e. header of the packet is at the beginning of the segment of the multi-segment flow) such as one or more of, packet type, ¶26 The packet classifier 108 (or the other unit) determines a packet type of a packet based on one or more of packet type IDs).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peled in view of Sivasankar (US 20170063668 A1).
Regarding Claim 2, 12

Peled teaches:
The method of claim 1.



The method of claim 1, wherein the action is to drop the packet .

Sivasankar teaches:

The method of claim 1, wherein the action is to drop the packet (¶37 when a packet and/or actions associated with that packet match those match criteria, the packet processing engine 304 will drop that packet).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peled in light of Sivasankar in order to provide a layer 3 routing loop prevention system for information handling systems (Sivasankar ¶1).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peled in view of Wang (US 20190104060 A1).

Regarding Claim 5, 15

Peled does not teach:

The method of claim 4, wherein the segment type identifier is an Address Family Identifier (AFI).

Wang teaches:
The method of claim 4, wherein the segment type identifier is an Address Family Identifier (AFI) (¶115 the address family information field may include a 2-byte address family identifier (AFI), next hop network address information field may include a next hop network address.  The NLRI field may include a length field, a label field, and a prefix field)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peled in light of Wang in order to provide a data flow redirection method and system, a network device, and a control device in order to overcome a disadvantage that a quantity of adjustable data flows is relatively small due to limited space of a flow specification forwarding table (Wang ¶6).

s 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peled in view of Sahni (US 20050163122 A1).


Regarding Claim 8, 18

Peled does not teach:

The method of claim 1, further comprising: receiving, by the network node, a plurality of flow specs from a flow spec controller; 

and storing, by the network node, the plurality of flow specs in a data table.

Sahni teaches:

The method of claim 1, further comprising: receiving, by the network node, a plurality of flow specs from a flow spec controller (¶26 packets are routed throughout the data communication network 20 using a plurality of filter-action pairs, defining packet classification rules, stored (receiving a plurality of flow specs) in a rule table that typically resides at each of the plurality of nodes); and 

storing, by the network node, the plurality of flow specs in a data table (¶26 packets are routed throughout the data communication network 20 using a plurality of filter-action pairs, defining packet classification rules, stored in a rule table that typically resides at each of the plurality of nodes).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peled in light of Sahni in order to provide classification of packets and flows within a data communications network (Sahni ¶4).

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peled-Sahni as applied to claim 8 above, and further in view of Iwasawa (US 20210314267 A1).

Regarding Claim 9, 19



The method of claim 8, further comprising iterating, by the network node, the plurality of flow specs in order of precedence.

Iwasawa teaches: 

The method of claim 8, further comprising iterating, by the network node, the plurality of flow specs in order of precedence (¶67  classifying packets into multiple classes with different priority levels).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peled-Sahni in light of Iwasawa in order to provide a method in which packets are classified into the same class, as well as in a method of classifying packets into multiple classes with different priority levels instead of classifying using 5tuple, a method of classifying packets into classes for each network condition, such as delay, throughput, and packet loss (Iwasawa ¶44).

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peled-Sahni as applied to claim 8 above, and further in view of Buchholz (US 20160035183 A1).

Regarding Claim 10, 20

Peled-Sahni does not teach:

The method of claim 8, further comprising processing, by the network node, the packet according to a forwarding process when the packet does not match any of the plurality of flow specs.

Buchholz teaches:

The method of claim 8, further comprising processing, by the network node, the packet according to a forwarding process when the packet does not match any of the plurality of flow specs (¶146 the packet is dropped (processing, by the network node, the packet according to a forwarding process) when it is determined that the received packet originated from a network address and port number combination which does not match an entry (plurality of flow specs) in the table stored).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peled-Sahni in light of Buchholz in order to provide a network service module to perform network address and port translation (NAPT) services on packets received on an internal interface (Buchholz ¶16).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        12/02/2021